The opinion of the Court was delivered by
Sergeant, J.
— A corporation may act by means of an officer de facto as fully and effectually, as regards the public and third persons, as by an officer de jure. Riddle v. The County of Bedford, (7 Serg. & Rawle 392); York County v. Small, (1 Watts & Serg. 320) ; Kingsbury v. Ledyard, (2 Watts & Serg. 41); Ang. & Ames on Corp. 73, 159. An officer de facto seems to be a person’ who is such by colour of election, though ineligible, or though the office was not vacant. Lutw. 508; Cro.Jac. 552; Cro. Eliz. 508, cited in Ang. & Ames on Corp. 159. Lord Ellenborough defines an officer defacto to be one who has the reputation of being the officer he assumes to be, and yet is not a good officer in point of law. Rex v. The Corporation of Bedford Level, (6 East 368). , And Mr Justice Story, in the Bank of United States v. Dandridge, in giving the opinion of the court, says, persons acting publicly as officers of a corporation are to be presumed rightfully in office. Here the plaintiff offered to prove that Samuel Moore was the president de facto, and if that were made out, it was sufficient to render the corporation responsible under the Act of Assembly.
Judgment reversed, and a venire facias de novo awarded,